Exhibit 10.2

As of March 17, 2008

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

 

Re:

WCI Communities Senior Term Loan Agreement

Ladies and Gentlemen:

Reference is hereby made to that certain Senior Term Loan Agreement dated as of
December 23, 2005 (as amended, the “Credit Agreement”), executed by Borrower,
the Lenders defined therein, and KeyBank National Association, as Administrative
Agent (Administrative Agent and Lenders are individually referred to herein as a
“Credit Party” and collectively referred to herein as the “Credit Parties”).
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Credit Agreement.

Section 1.        Requests by Borrower. Pursuant to Section 6.01(a) of the
Credit Agreement, Borrower is required to deliver to Administrative Agent, as
soon as available, but in any event within ninety (90) days after the end of
each fiscal year of Borrower, annual financial statements of Borrower and its
subsidiaries (the “Annual Financial Statements”) that are audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to
Administrative Agent, which report and opinion shall be prepared in accordance
with GAAP and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit.
Borrower has notified Administrative Agent that the Annual Financial Statements
for the fiscal year ended December 31, 2007 will be subject to a “going concern”
qualification (the “Going Concern Qualification”). As a result, Borrower is
requesting that the Required Lenders waive any Default or Event of Default
arising as a result of the Annual Financial Statements for the fiscal year ended
December 31, 2007 being subject to the Going Concern Qualification (the “Subject
Event of Default”).

Section 2.        Limited Waiver. Subject to the terms and conditions set forth
herein, each Lender that executes this letter hereby agrees to waive the Subject
Event of Default (the “Limited Waiver”).

Section 3.        Conditions Precedent. The Limited Waiver is subject to the
following terms and conditions:

(a)        this letter shall have been executed by each Loan Party,
Administrative Agent, and the Required Lenders;

(b)        after giving effect to this letter, the representations and
warranties in this letter shall be true and correct in all material respects;

(c)        after giving effect to this letter, no Default or Event of Default
shall exist;



--------------------------------------------------------------------------------

KeyBank National Association, as Administrative Agent

As of March 17, 2008

Page 2

(d)        Borrower shall have provided evidence reasonably satisfactory to
Administrative Agent that, simultaneously with the effectiveness of this letter,
the provisions of the Revolving Credit Agreement will have been waived to the
extent necessary to correspond to the Limited Waiver; and

(e)        Borrower shall have paid to Administrative Agent all out-of-pocket
expenses of Administrative Agent (including its reasonable attorneys’ fees and
financial advisor fees) incurred in connection with the Credit Agreement and the
other Loan Documents, including, without limitation, this letter.

Section 4.        Ratification. By execution of this letter in the space
provided below, Borrower (a) represents and warrants that, after giving effect
to this letter, the representations and warranties in the Credit Agreement are
true and correct in all material respects, on and as of the date of this letter,
except to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement, and (b) ratifies and confirms
that the Credit Agreement and all other Loan Documents, and all renewals,
extensions, and restatements of, and amendments and supplements to, any of the
foregoing, are and remain in full force and effect in accordance with their
respective terms.

Section 5.        No Impairment. The Limited Waiver hereby granted by Lenders
does not, other than to the extent expressly waived or amended hereby,
(a) constitute a waiver or modification of any other terms or provisions set
forth in the Credit Agreement or any other Loan Document, (b) impair any right
that any Credit Party may now or hereafter have under or in connection with the
Credit Agreement or any other Loan Document, or (c) impair any Credit Party’s
rights to insist upon strict compliance with the Credit Agreement, as amended or
otherwise modified hereby, or the other Loan Documents. The Loan Documents
continue to bind and inure to the Loan Parties and their respective successors
and permitted assigns.

Section 6.        RELEASE. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES THAT THE
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RESCISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM ANY CREDIT PARTY. THE LOAN PARTIES HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH CREDIT PARTY AND
ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE LOAN PARTIES MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING,



--------------------------------------------------------------------------------

KeyBank National Association, as Administrative Agent

As of March 17, 2008

Page 3

TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
LETTER.

Section 7.        Counterparts. This letter, when countersigned by all required
parties, shall be a “Loan Document” as defined and referred to in the Credit
Agreement and the other Loan Documents, and may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. THIS LETTER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 8.    ENTIRE AGREEMENT. THIS LETTER, THE CREDIT AGREEMENT, THE NOTES,
AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

[Remainder of Page Intentionally Left Blank;

Signature Pages to Follow.]



--------------------------------------------------------------------------------

Please execute a copy of this letter in the space provided below to acknowledge
your agreement to the foregoing.

 

Sincerely,

WCI COMMUNITIES, INC., as Borrower

By:

 

 

 

Ernest J. Scheidemann

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

Signature Page to March 2008 Waiver Letter Between

WCI Communities, Inc.

KeyBank National Association, as Administrative Agent,

and the Lenders Defined Therein



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

Administrative Agent and as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to March 2008 Waiver Letter Between

WCI Communities, Inc.

KeyBank National Association, as Administrative Agent,

and the Lenders Defined Therein



--------------------------------------------------------------------------------

To induce the Credit Parties to enter into this letter, the undersigned jointly
and severally (a) consent and agree to this letter’s execution and delivery,
(b) ratify and confirm that all guaranties, assurances, and Liens granted,
conveyed, or assigned to the Credit Parties under the Loan Documents are not
released, diminished, impaired, reduced, or otherwise adversely affected by the
Request for Waiver and continue to guarantee, assure, and secure the full
payment and performance of all present and future Obligations (except to the
extent specifically limited by the terms of such guaranties, assurances, or
Liens), (c) waive notice of acceptance of this consent and agreement, which
consent and agreement binds the undersigned and their successors and permitted
assigns and inures to the Credit Parties and their respective successors and
permitted assigns, and (d) expressly acknowledge and agree to the terms and
conditions of Section 6 of this letter.

 

 

GUARANTORS:

   

BAY COLONY - GATEWAY, INC.

   

BAY COLONY OF NAPLES, INC.

   

BAY COLONY REALTY ASSOCIATES, INC.

 

COMMUNITIES AMENITIES, INC.

   

COMMUNITIES FINANCE COMPANY, LLC

 

COMMUNITIES HOME BUILDERS, INC.

 

COMMUNITY SPECIALIZED SERVICES, INC.

 

CORAL RIDGE COMMUNITIES, INC.

   

CORAL RIDGE PROPERTIES, INC.

   

CORAL RIDGE REALTY SALES, INC.

   

CORAL RIDGE REALTY, INC.

   

FIRST FIDELITY TITLE, INC.

   

FLORIDA DESIGN COMMUNITIES, INC.

 

FLORIDA LIFESTYLE MANAGEMENT COMPANY

 

FLORIDA NATIONAL PROPERTIES, INC.

 

GATEWAY COMMUNICATIONS SERVICES, INC.

 

GATEWAY COMMUNITIES, INC.

   

GATEWAY REALTY SALES, INC.

   

HERON BAY GOLF COURSE PROPERTIES, INC.

 

HERON BAY, INC.

   

HOPEWELL CROSSING HOME & LAND COMPANY, LLC

 

JYC HOLDINGS, INC.

   

LAKE GROVE HOME & LAND COMPANY, LLC

 

MARBELLA AT PELICAN BAY, INC.

   

MHI – RUGBY ROAD, L.L.C.

   

PELICAN BAY PROPERTIES, INC.

   

PELICAN LANDING COMMUNITIES, INC.

 

PELICAN LANDING GOLF RESORT VENTURES, INC.

 

PELICAN LANDING PROPERTIES, INC.

 

PELICAN MARSH PROPERTIES, INC.

   

POPLAR TREE LLC

   

RENAISSANCE AT BEACON HILL, LLC

 

RENAISSANCE AT OAK CREEK CLUB, LLC

Guarantor Signature Page to March 2008 Waiver Letter Between

WCI Communities, Inc.

KeyBank National Association, as Administrative Agent,

and the Lenders Defined Therein



--------------------------------------------------------------------------------

  

RENAISSANCE AT OCCOQUAN WALK, LLC

  

RENAISSANCE AT RIVER CREEK TOWNS, LLC

  

RENAISSANCE CENTRO ARLINGTON, LLC

  

RENAISSANCE CENTRO COLUMBIA, LLC

  

RESORT AT SINGER ISLAND PROPERTIES, INC.

  

SARASOTA TOWER, INC.

     

SUN CITY CENTER GOLF PROPERTIES, INC.

  

SUN CITY CENTER REALTY, INC.

     

TARPON COVE REALTY, INC.

     

TARPON COVE YACHT & RACQUET CLUB, INC.

  

THE COLONY AT PELICAN LANDING GOLF CLUB, INC.

  

TIBURON GOLF VENTURES, INC.

     

WATERMARK REALTY REFERRAL, INC.

  

WCI AMENITIES, INC.

  

WCI ARCHITECTURE & LAND PLANNING, INC.

  

WCI BUSINESS DEVELOPMENT, INC.

  

WCI CAPITAL CORPORATION

     

WCI COMMUNITIES PROPERTY MANAGEMENT, INC.

  

WCI GOLF GROUP, INC.

     

WCI HOMEBUILDING NORTHEAST U.S., INC.

  

WCI HOMEBUILDING, INC.

     

WCI HOMES NORTHEAST, INC.

     

WCI HOMES, INC.

     

WCI IRELAND INN CORP.

     

WCI MARKETING, INC.

     

WCI MID-ATLANTIC U.S. REGION, INC.

  

WCI NORTHEAST REAL ESTATE DEVELOPMENT, LLC

  

WCI NORTHEAST U.S. REGION, LLC (fka WCI/SPECTRUM COMMUNITIES, LLC)

  

WCI OCALA 623, INC.

  

WCI REALTY CONNECTICUT, INC.

  

WCI REALTY NEW JERSEY, INC.

  

WCI REALTY NEW YORK, INC.

  

WCI REALTY, INC.

  

WCI TITLE, INC.

  

WCI TOWERS MID-ATLANTIC U.S.A., INC.

  

WCI TOWERS, INC.

  

By:                                                 
                                                          

  

              Name:                      
                                                                 

  

              in his capacity as                                         
                            

  

              [an Authorized Officer] of each Guarantor listed above

 

Guarantor Signature Page to March 2008 Waiver Letter Between

WCI Communities, Inc.

KeyBank National Association, as Administrative Agent,

and the Lenders Defined Therein